Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Status of Claims
Claims 1 – 20 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear whether “a second driving device” is requiring a first driving device or solely naming an element. For the purpose of examination, “a second driving device” it is being interpreted as a naming of an element. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,6,9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Persson (WIPO  2019143278 A1). 
Regarding claim 1, A floor grinding machine (Figure 1b:1), comprises: a body bracket (Figure 1b:2); a grinding disc (Figure 1c:13) connected to the body bracket (Figure 1b:2), wherein the grinding disc (Figure 1c:13) a first moving wheel (Figure 1b:31) provided on the body bracket (Figure 1b:2); a second moving wheel (Figure 1b:32) connected to the body bracket (Figure 1b:37, connection), wherein the second moving wheel (Figure 1b:32) has a travelling position in which the second moving wheel is capable moving along the ground (Figure 1b:32) and an avoiding position in which the second moving wheel is away from the ground (Description, page 10 lines 20-30), and the second moving wheel is provided to be switchable between the travelling position (Description, page 10 lines 20-30) and the avoiding position (Description, page 10 lines 20-30), 
The following  recitations are being interpreted as functional limitations.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II.
“has a first position configured to grind the ground and a second position configured to replace a grinding member provided thereon, and the grinding disc is provided to be switchable between the first position and the second position"
“wherein the floor grinding machine has a first working state configured to grind the ground and a second working state configured to travel or to replace the grinding member, when the grinding disc is in the first position and the second moving wheel is in the avoiding position, the floor grinding machine is in the first working state; and when the grinding disc is in the second position and the second moving wheel is in the travelling position, the floor grinding machine is in the second working state.”
In the instant case, Persson discloses the claimed structure as discussed above and would be capable of performing as claimed: when wheel 32 is removed the grinding disc 3 is in the first position and wheel 32 is at the lowest point, disc 3 is in the second position and capable of replacing a grinding member provided thereon (See Summary, lines 15-18). Further, Persson discloses the claimed structure would be capable of performing as claimed: when wheel 32 detached and disc 3 is engaged with the ground the grinding machine is in the first working state and when disc 3 is lifted with wheel 32 engaged the grinding machine is in the second working state. 
Regarding claim 6, Persson discloses the floor grinding machine of claim 1, wherein the floor grinding machine further comprises: a second support member (Figure 1b:37), an end of the second support member is connected to the body bracket (Figure 1b:2), the second moving wheel (Figure 1b:32) is provided at the other end of the second support member (Figure 1b:37), and the second support member is provided to be rotatable (Figure 1b:37 pivots at 38) with respect to the body bracket (Figure 1b:2) to drive the second moving wheel (Figure 1b:32) to switch between the travelling position and the avoiding position (See rejection above).  
Regarding claim 9, Persson discloses the floor grinding machine of claim 1, wherein the floor grinding machine (Figure 1b) further comprises: a second driving device (Description, page 9 lines 16-32) provided on the body bracket (Figure 1b:2), and the second driving device is connected to the first moving wheel (Figure 1b:31) to drive the first moving wheel to rotate (Description, page 9 lines 16-32). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson (WIPO  2019143278 A1) as applied to claim 1 above, and further in view of Ye (Foreign Patent Application Publication No. CN 206632783 U).
Regarding claim 2, Persson discloses the floor grinding machine of claim 1. Furthermore, Persson does not disclose wherein the floor grinding machine further comprises: a telescopic member connected to both the body bracket and the grinding disc, at least a part of the telescopic member is provided to be telescopic to drive the grinding disc to switch between the first position and the second position.  
Ye teaches wherein the floor grinding machine (Figure 1) further comprises: a telescopic member (Figure 1:10, hydraulic cylinder) connected to both the body bracket (Figure 1:8) and the grinding disc (Figure 1:7, through connecting rod Figure 1:2), at least a part of the telescopic member (Figure 1:10) is provided to be telescopic to drive the grinding disc (Figure 1:7) to switch between the first position and the second position (See Description [0024], page 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor grinding machine of Persson wherein the floor grinding machine further comprises: a telescopic member connected to both the body bracket and the grinding disc, at least a part of the telescopic member is provided to be telescopic to drive the grinding disc to switch between the first position and the second position as taught by Ye, in order to provide adjustable height for the floor grinding machine to operate in confined spaces. 
Regarding claim 3, Persson as modified discloses the floor grinding machine of claim 2. Furthermore, Persson does not disclose wherein the floor grinding machine further comprises: a first support member, a first connection end of the first support member is hinged to the grinding disc, a second connection end of the first support member is hinged to the body bracket, the telescopic member is hinged to the first support member, a connection point between the telescopic member and the first support member is located between the first connection end and the second connection end.  
Ye teaches wherein the floor grinding machine (Figure 1) further comprises: a first support member (Figure 1:2), a first connection end (annotated Figure 1) of the first support member (Figure 1:2) is hinged to the grinding disc (Figure 1:7, Description [0008]), a second connection end (annotated Figure 1) of the first support member is hinged to the body bracket (Figure 1:8), the telescopic member (Figure 1:10) is hinged to the first support member (annotated Figure 1), a connection point between the telescopic member (Figure 1:10) and the first support member (Figure 1:2) is located between the first connection end (annotated Figure 1) and the second connection (annotated Figure 1) end. Further, Ye teaches the first connection end of the first support member is hinged to the upper part of the grinding disc. 

    PNG
    media_image2.png
    369
    418
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor grinding machine of Persson wherein the floor grinding machine further comprises: a first support member, a first connection end of the first support member is hinged to the grinding disc, a second connection end of the first support member is hinged to the body bracket, the telescopic member is hinged to the first support member, a connection point between the telescopic member and the first support member is located between the first connection end and the second connection end as taught by Ye, in order to provide direct force through the telescopic member to the support member to turn the grinding disc. 
Regarding claim 4, Persson as modified discloses the floor grinding machine of claim 3. Furthermore, Persson does not disclose wherein the first support member comprises a first support portion and a second support portion, the first support portion and the second support portion are provided to be tilted with respect to each other, an end of the first support portion is connected to the second support portion, and the other end of the first support portion is hinged to the grinding disc, an end of the second support portion away from the first support portion is hinged to the body bracket, the telescopic member is hinged to both the first support portion and the body bracket, such that the grinding disc rotates around a connection point between the second support portion and the body bracket.  
Ye teaches wherein the first support member (Figure 1:2) comprises a first support portion (annotated Figure 1) and a second support portion (annotated Figure 1), the first support portion and the second support portion are provided to be tilted with respect to each other (annotated Figure 1, portions move together), an end of the first support portion is connected to the second support portion (annotated Figure 1), and the other end of the first support portion is hinged to the grinding disc (Figure 1:7, Description [0008]), an end of the second support portion away from the first support portion is hinged to the body bracket (Figure 1:2, annotated Figure 1), the telescopic member (Figure 1:10) is hinged to both the first support portion (annotated Figure 1) and the body bracket (Figure 1:8), such that the grinding disc (Figure 1:7) rotates around a connection point between the second support portion and the body bracket (annotated Figure 1).  Further, Ye teaches the other end of the first support portion is hinged to the upper part of the grinding disc through the first connection end.

    PNG
    media_image3.png
    438
    468
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    406
    459
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor grinding machine of Persson wherein the first support member comprises a first support portion and a second support portion, the first support portion and the second support portion are provided to be tilted with respect to each other, an end of the first support portion is connected to the second support portion, and the other end of the first support portion is hinged to the grinding disc, an end of the second support portion away from the first support portion is hinged to the body bracket, the telescopic member is hinged to both the first support portion and the body bracket, such that the grinding disc rotates around a connection point between the second support portion and the body bracket as taught by Ye, in order to provide direct force through the telescopic member to the support member to turn the grinding disc.
Regarding claim 5, Persson as modified discloses the floor grinding machine of claim 2. Furthermore, Persson does not disclose wherein the telescopic member has a fixed portion and a telescopic portion, the telescopic portion is connected to the fixed portion and is provided to be telescopic with respect to the fixed portion, the telescopic portion is connected to the body bracket, and the fixed portion is connected to the grinding disc.  
Ye teaches wherein the telescopic member (Figure 1:10) has a fixed portion (annotated Figure 1) and a telescopic portion (annotated Figure 1), the telescopic portion is connected to the fixed portion and is provided to be telescopic with respect to the fixed portion (annotated Figure 1), the telescopic portion is connected to the body bracket (annotated Figure 1), and the fixed portion is connected to the grinding disc (Figure 1, fixed portion is connected to the grinding disc through support member 2).

    PNG
    media_image5.png
    421
    456
    media_image5.png
    Greyscale
  
Regarding claim 10, Persson discloses the floor grinding machine of claim 1, wherein the floor grinding machine further comprises a water tank (Figure 1b:34 houses a water tank and necessary electrical components, Description, page 11 lines 12-16). Persson further discloses the water tank (Figure 1b:34 houses a water tank) provided on the body bracket (Figure 1b:2). Furthermore, Persson does not disclose and a rechargeable battery, and the rechargeable battery are provided on the body bracket.
Ye teaches and a rechargeable battery (Figure 4:18). Ye further discloses and the rechargeable battery are provided on the body bracket (Figure 1:1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor grinding machine of Persson with a rechargeable battery, both the water tank and the rechargeable battery are provided on the body bracket as taught by Ye, in order to provide a long-lasting power source and accessibility due to distance from electrical outlets for improved operating times of the grinding machine. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson (WIPO  2019143278 A1) as applied to claim 6 above, and further in view of Yagur (US Patent Application Publication No. 20170334032 A1).
Regarding claim 7, Persson discloses the floor grinding machine of claim 6. Furthermore, Persson does not disclose wherein the floor grinding machine further comprises: a locking portion provided on the body bracket, and the locking portion is used to lock or unlock the second support member and the body bracket.  
Yagur teaches the locking mechanism for securing an element of the floor grinding machine, wherein the floor grinding machine (Figure 2A:200) further comprises: a locking portion (Figure 5B:468) provided on the body bracket (Figure 5B:400), and the locking portion is used to lock or unlock (Figure 5B: locked, Figure 5C: unlocked) the second support member (Figure 5B:463) and the body bracket (Figure 5B:400).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor grinding machine of Persson wherein the floor grinding machine further comprises: a locking portion provided on the body bracket, and the locking portion is used to lock or unlock the second support member and the body bracket as taught by Yagur, in order to prevent movement of the secondary wheel during grinding operation. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson (WIPO  2019143278 A1) as applied to claim 3, in view of Ye (Foreign Patent Application Publication No. CN 206632783 U), and further in view of Wu (Foreign Patent Application Publication No. CN108326658A).
Regarding claim 8, Persson as modified discloses the floor grinding machine of claim 3, wherein the floor grinding machine (Figure 1b) further comprises: a first driving device (Figure 2b:7, planetary drive system) drivingly connected to the grinding disc to drive the grinding disc to rotate (Description, page 16 lines 22-28). Furthermore, Persson does not disclsoe wherein an end of the first support member away from the body bracket is connected to the first driving device. 
Wu teaches wherein an end of the first support member (Figure 1:51) away from the body bracket (Figure 1:1) is connected to the first driving device (Figure 1:21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the floor grinding machine further comprises: a first driving device drivingly connected to the grinding disc to drive the grinding disc to rotate of Persson with wherein an end of the first support member away from the body bracket is connected to the first driving device as taught by Wu, in order to improve power output from the driving device to rotate the disc quickly.  
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows: US CN 207840900 U to Cai teaches a floor grinding machine, comprises: a body bracket; a grinding disc connected to the body bracket, wherein the grinding disc has a first position configured to grind the ground and a second position configured to replace a grinding member provided thereon, and the grinding disc is provided to be switchable between the first position and the second position; a first moving wheel provided on the body bracket; a second moving wheel connected to the body bracket, wherein the second moving wheel has a travelling position in which the second moving wheel is capable moving along the ground and an avoiding position in which the second moving wheel is away from the ground, and the second moving wheel is provided to be switchable between the travelling position and the avoiding position, wherein the floor grinding machine has a first working state configured to grind the ground and a second working state configured to travel or to replace the grinding member, when the grinding disc is in the first position and the second moving wheel is in the avoiding position, the floor grinding machine is in the first working state; and when the grinding disc is in the second position and the second moving wheel is in the travelling position, the floor grinding machine is in the second working state.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA ROCHELLE WILLIAMS whose telephone number is (571)272-6999. The examiner can normally be reached Mon-Fri, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALYSSA R WILLIAMS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723